Name: Commission Regulation (EEC) No 1556/83 of 15 June 1983 amending Regulation (EEC) No 1204/72 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 6 . 83 Official Journal of the European Communities No L 158/23 COMMISSION REGULATION (EEC) No 1556/83 of 15 June 1983 amending Regulation (EEC) No 1204/72 laying down detailed rules for the appli ­ cation of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Whereas Article 10 (2) of Commission Regulation (EEC) No 1 204/72 (3), as last amended by Regulation (EEC) No 2064/82 (4), provided that except in cases of force majeure the ID part of the certificate makes it obligatory to process the identified quantity within a period of 1 50 days after its date of issue ; whereas, in the interests of sound administration, certain condi ­ tions should be defined in which that obligation could be considered to be fulfilled in proportion to the quantities processed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management - Committee for Oils and Fats, * 1 . Except in cases of force majeure the ID part of the certificate shall make it obligatory to process the identified quantity within a period of 150 days from the date of issue. The obligation shall be considered to be fulfilled where the processed quantity, determined in accor ­ dance with the method defined in the Annex, is not more than 2 % less than the quantity identi ­ fied. The quantity processed may also be deter ­ mined from the quantities of oil and oil cake obtained. Where the quantity processed is not less than 90 % but less than 98 % of the quantity placed under the control, the obligation shall be consi ­ dered fulfilled in proportion to the quantities processed. Where the quantity processed is less than 90 % of the quantity placed under the control and except in cases of force majeure, the obligation shall be considered not to be fulfilled. Where, as a result of force majeure, the quantity placed under the control is only partially processed during that period, the obligation shall be considered to be fulfilled in proportion to the quantities processed.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Article 10 ( 1 ) of Regulation (EEC) No 1204/72 is hereby replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66 . O OJ No L 162, 12. 6 . 1982, p. 6 . (3) OJ No L 133, 10 . 6. 1972, p. 1 . (&lt;) OJ No L 220, 29. 7. 1982, p. 18 .